Opinion issued July 24, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00512-CR
                            ———————————
                  CODIE ADOLPHUS GAMBOA, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1389108


                          MEMORANDUM OPINION

      On July 11, 2014, appellant, Codie Adolphus Gamboa, filed a motion to

dismiss this appeal. The motion to dismiss complies with Texas Rule of Appellate

Procedure 42.2(a) and no prior decision has issued in this case. See TEX. R. APP. P.

42.2(a). Accordingly, we grant the motion and dismiss this appeal.
      On July 17, 2014, appellant subsequently filed a motion requesting that we

expedite consideration of this matter so that appellant can be released from custody

and begin serving his probation sentence. Although not specifically mentioned in

appellant’s motion, we consider the motion as a request to expedite issuance of the

mandate in this appeal. Because the motion to expedite demonstrates good cause

to expedite issuance of the mandate, we grant the motion and the clerk of this

Court is directed to issue the mandate immediately. See TEX. R. APP. P. 18.1(c).

      We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2